UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 26, 2011 AETHLON MEDICAL, INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation) 000-21846 (Commission File Number) 13-3632859 (I.R.S. Employer Identification No.) 8910 University Center Lane, Suite660 San Diego, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (858)459-7800 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01Regulation FD Disclosure The Registrant disclosed that on Thursday, May 26, 2011, it made a presentation at the C21 BioVentures Drug Partnering Conference in Napa, California. A copy of the investor presentation materials are being furnished as an exhibit to this report and are incorporated by reference into this Item 7.01.Also, the Registrant posted the investor presentation materials to its website (www.aethlonmedical.com) today, May 31, 2011. Item 9.01Financial Statements and Exhibits. (d)Exhibits. The following exhibit is being furnished pursuant to Item 7.01 above. ExhibitNo. Description Aethlon C21 Presentation 05-26-11 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AETHLON MEDICAL, INC. (Registrant) Date: May 31, 2011 By: /s/ James B. Frakes James B. Frakes Chief Financial Officer EXHIBITINDEX ExhibitNo. Description Presentation Materials 4
